DETAILED ACTION
This action is in response to the Amendment dated 24 March 2021.  Claims 1, 6, 11 and 16 are amended.  No claims have been added or cancelled.  Claims 1-19 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0111384 A1) in view of Watkins et al. (US 2012/0036485 A1) and further in view of Marvit et al. (US 2005/0212767 A1).

As for independent claim 1, Kim teaches a method comprising:
acquiring information about a space status change of a terminal [(e.g. see Kim paragraph 0042 and Fig. 1 numeral 301) ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301”].
by acquiring a direction of a space status movement change and an amplitude of the space status movement change of the terminal, wherein the direction of the space status movement change of the terminal comprises a leftward movement change or a rightward movement change, and the amplitude of the space status movement change comprises a leftward movement amplitude or a rightward movement amplitude of the terminal [(e.g. see Kim paragraphs 0028, 0042 and Figs. 4A, 4C) ”The inclination sensor 23 detects a tilt of the touch screen portable device 10, and reports the detected tilt to the controller 24. According to the tilt provided from the inclination sensor 23, the controller 24 identifies that device 10 is inclined, i.e., is in a tilted state, or, if device 10 is in a non-tilted state. For example, if the tilt exceeds a threshold, the controller 24 recognizes that the device is in the tilted state. With this recognition, controller 24 can also recognize whether the tilted state is a right side tilt ((right side is lower than the left side) or a left side tilt (left side lower than the right side). The controller 24 can also recognize ].
determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change [(e.g. see Kim paragraph 0042) ”As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted”].
determining an operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range, wherein the operation mode comprises a first operation mode or a second operation mode, the first  ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].
presenting the operable element in the operation interface of the terminal according to the determined operation mode [(e.g. see Kim paragraphs 0040, 0045 and Fig. 3 numerals 307, 309) ”when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held in the left hand, the icons are preferably arranged in the left side, that is a side close in distance to the thumb of the left hand … When "Right-Handed" is determined, the ].

Kim does not specifically teach the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when the screen of the terminal faces the user of the terminal.  However, in the same field of invention, Watkins teaches:
the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when the screen of the terminal faces the user of the terminal [(e.g. see Watkins paragraph 0047 and Fig. 4) ”Referring now to FIG. 4, examples of linear motion along x-axis 305 will now be described. Mobile device 301 is shown being moved sideways by a user laterally from left to right (and can also be moved laterally in the opposite direction, that is, from right to left) along x-axis 305 as indicated by movement ].  Examiner notes that, as depicted in Fig. 4, moving the entire device laterally along the x-axis triggers a command for the position of the displayed elements on the interface to be updated.
Therefore, considering the teachings of Kim and Watkins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the leftward movement change indicates that the terminal moves laterally towards the left hand side of a user of the terminal when the screen of the terminal faces the user of the terminal, and the rightward movement change indicates the terminal moves laterally towards the right hand side of the user of the terminal when the screen of the terminal faces the user of the terminal, as taught by Watkins, to the teachings of Kim because certain motions are natural and can be easily performed with one hand which is holding the mobile device, thus giving the user the freedom to do 

Kim and Watkins do not specifically teach when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride.  However, in the same field of invention, Marvit teaches:
when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride [(e.g. see Marvit paragraphs 0133, 0159, 0160) ”increasing a motion activation threshold behavior of box 241n may be implemented when a handheld device's environment comprises being in a car or train where bumpiness may require a greater movement threshold for a user's motion input to register as an intended input … Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise thresholds are set high, then greater movement of the device would be required before the motion is considered intended input from the user. If, for example, a user is ].
Therefore, considering the teachings of Kim, Watkins and Marvit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride, as taught by Marvit, to the teachings of Kim and Watkins because setting a higher motion threshold allows minimal movements (i.e. noise) resulting from external forces (e.g. car travelling along a bumpy road) to be ignored which allows only user-intended motion to be registered as input (e.g. see Marvit paragraphs 0159, 0160).

As for dependent claim 2, Kim, Watkins and Marvit teach the method as described in claim 1 and Kim further teaches:
wherein determining an operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range comprises:  ”detects an inclination (i.e., a tilt) of the device using the sensor. For example, if a degree of tilt detected by the sensor exceeds a threshold, a controller within device 10 recognizes that the device has become inclined, i.e., has entered a tilted state, and controls the display accordingly, as will be described”].

As for dependent claim 3, Kim, Watkins and Marvit teach the method as described in claim 2 and Kim further teaches:
determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change comprises: when the amplitude of the space status movement change falls within a preset amplitude change range, determining that the extent of the space status change of the terminal falls within the preset range [(e.g. see Kim paragraphs 0024, 0028) ”detects an inclination (i.e., a tilt) of the device using the sensor. For example, if a degree of tilt detected by the sensor exceeds a threshold, a controller within device 10 recognizes that the device has become inclined, i.e., has entered a tilted state, and controls the display accordingly, as will be described … identifies ].
determining the operation mode by using a direction of the space status change of the terminal acquired according to the information about the space status change when the extent of the space status change of the terminal falls within the preset range comprises: determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the direction of the space status movement change of the terminal is the leftward movement change, and determining that the operation mode is the second operation mode when the extent of the space status change of the terminal falls within the preset range and the direction of the space status movement change of the terminal is the rightward movement change [(e.g. see Kim paragraphs 0031, 0043, 0045) ”by using the tilt provided from the inclination sensor 23, the controller 24 identifies that the device 10 is inclined such that one side is lower than the other side, and controls the display of icons to be arranged lopsidedly … If the device is tilted as determined in step 301 and the device is set to a default Ambidextrous option, which is indicated by path 320, the process proceeds to step 305. At step 305, the controller 24 provides control such that icons are arranged lopsidedly to one side lower than the other side ].

As for dependent claim 4, Kim, Watkins and Marvit teach the method as described in claim 2 and Kim further teaches:
wherein the preset range excludes a specific sensitive area [(e.g. see Kim paragraph 0042) ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301. As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted. Accordingly, the controller 24 identifies a tilted state of the device 10 as one in which the right side is lower than the left side, or vice versa. Controller 24 identifies the device state as non-tilted if the tilt is less than the threshold, in which no rearrangement of icons takes place (i.e., the NO result in step 301)”].  Examiner notes 

As for dependent claim 5, Kim, Watkins and Marvit teach the method as described in claim 1 and Kim further teaches:
wherein determining an operation mode of the terminal when the extent of the space status change of the terminal falls within the preset range comprises: determining the operation mode by acquiring current information about a left-hand operation or a right-hand operation on the terminal when the extent of the space status change of the terminal falls within the preset range [(e.g. see Kim paragraphs 0042, 0044 and Fig. 3 numerals 301, 303) ”The controller 24 determines whether the device is inclined (tilted) such that one side is lower than the other side in step 301. As described above, if a tilt provided from the inclination sensor 23 exceeds a threshold, the controller 24 identifies that the device is tilted … If a tilt is detected at step 301 and the device is not set to a default Ambidextrous setting, the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected”].

As for dependent claim 8, Kim, Watkins and Marvit teach the method as described in claim 1 and Kim further teaches:
wherein that the first operation mode facilitates an operation on an operable element in an operation interface of the terminal with the left hand, and the second operation mode facilitates an operation on an operable element in an operation interface of the terminal with the right hand comprises: the operable element in the operation interface is closer to a left edge of the display interface in the first operation mode than in the second operation mode; and the operable element in the operation interface is closer to a right edge of the display interface in the second operation mode than in the first operation mode [(e.g. see Kim paragraphs 0040, 0044 and Fig. 4A) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held in the left hand, the icons are preferably arranged in the left side, that is a side close in distance to the thumb of the left hand”].  Examiner notes that Fig 4A depicts the icons moving closer to the determined side for the hand.

As for dependent claim 9, Kim, Watkins and Marvit teach the method as described in claim 1 and Kim further teaches:
wherein that the first operation mode facilitates an operation on an operable element in an operation interface of the terminal with the left hand, and the second operation mode facilitates an operation on an operable element in an operation interface of the terminal with the right hand comprises: the operable element on the operation interface is adjacent to a left edge of the display interface of the terminal in the first operation mode; and the operable element on the operation interface is adjacent to a right edge of the display interface of the terminal in the second operation mode [(e.g. see Kim paragraphs 0040, 0044, 0057, 0058 and Figs. 7 and 8) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held in the left hand, the icons are preferably arranged in the left side, that is a side close in distance to the thumb of the left hand … FIG. 7 illustrates rearranging a display of a status indication bar … FIG. 8 illustrates rearranging a display of a virtual keypad on a touch screen”].  Examiner notes that Figs. 7 and 8 depict the menus being rearranged adjacent to the determined side for the hand.

claim 10, Kim, Watkins and Marvit teach the method as described in claim 1 and Kim further teaches:
wherein the operable element in the operation interface comprises a virtual keyboard, one or a plurality of keys on the virtual keyboard, a menu, or a dialog box [(e.g. see Kim paragraphs 0049, 0057, 0058 and Figs. 4A, 7 and 8) ”FIGS. 4A-4D illustrate touch screens in which icons are arranged lopsidedly … FIG. 7 illustrates rearranging a display of a status indication bar … FIG. 8 illustrates rearranging a display of a virtual keypad on a touch screen”].

As for independent claim 11, Kim, Watkins and Marvit teach a device.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Kim, Watkins and Marvit teach the device as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Kim, Watkins and Marvit teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

claim 14, Kim, Watkins and Marvit teach the device as described in claim 12; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Kim, Watkins and Marvit teach the device as described in claim 11; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Kim, Watkins and Marvit teach the device as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 19, Kim, Watkins and Marvit teach the device as described in claim 11; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claim 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0111384 A1) in view of Han et al. (US 2010/0321312 A1) and further in view of Marvit et al. (US 2005/0212767 A1).

As for independent claim 6, Kim teaches a method comprising:
wherein the operation mode comprises a first operation mode or a second operation mode, the operation mode facilitates an operation on an operable  ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].
determining the operation mode by acquiring current information about a left-hand operation or a right-hand operation on the terminal when the extent of the space status change of the terminal falls within the preset range by acquiring a current operation mode of the terminal, wherein the current operation mode comprises a first operation mode or a second operation mode; determining that the operation mode is the second operation mode when the extent of the space status change of the terminal falls within the preset range and the acquired current operation mode is the first operation mode; and determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the acquired current operation mode is the second operation mode [(e.g. see Kim paragraphs 0044,  ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].
presenting the operable element in the operation interface of the terminal according to the determined operation mode [(e.g. see Kim paragraphs 0040, 0045 and Fig. 3 numerals 307, 309) ”when the device is held in the right hand and the user desires to manipulate icons via his/her thumb, the icons are preferably arranged in the right side, that is a side close in distance to the thumb of the right hand. On the contrary, when the device is held in the left hand, the icons are preferably arranged in the left side, that is a side close in distance to the thumb of the left hand … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that ].

Kim does not specifically teach acquiring information about a space status change of a terminal by determining a shake frequency of the terminal or determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range.  However, in the same field of invention, Han teaches:
acquiring information about a space status change of a terminal by determining a shake frequency of the terminal [(e.g. see Han paragraphs 0133, 0136) ”The terminal shaking detection sensor detects the shaking frequency of the terminal 100 to generate a shaking detection signal … the terminal shaking detection sensor detects the shaking of the terminal only within a predetermined time”].  Examiner notes that the shaking frequency of the terminal is determined within the predetermined time period.
determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range [(e.g. see Han paragraphs 0010, 0133-0137) ].  Examiner notes that different shaking frequencies trigger different changes to elements displayed on the interface.
Therefore, considering the teachings of Kim and Han, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add acquiring information about a space status change of a terminal by determining a shake frequency of the terminal or determining whether an extent of the space status change of the terminal falls within a preset range according to the information about the space status change by determining that the extent of the space status change of the terminal falls within the preset range when the shake frequency of the terminal falls within a preset frequency change range, as taught by Han, to the 

Kim and Han do not specifically teach when the extent of the space status change exceeds a preset frequency change range threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride.  However, in the same field of invention, Marvit teaches:
when the extent of the space status change exceeds a preset frequency change range threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride [(e.g. see Marvit paragraphs 0133, 0159, 0160) ”increasing a motion activation threshold behavior of box 241n may be implemented when a handheld device's environment comprises being in a car or train where bumpiness may require a greater movement threshold for a user's motion input to register as an intended input … Noise thresholds are the magnitude of motion of the device that must be detected in order to be considered intended motion input (e.g., an intended gesture) of the user. For example, if noise thresholds are set low, then minimal motion of the device may be considered by the device as motion input. However, if noise thresholds are set high, then greater movement of the device would be required before the motion is considered intended input from the user. If, for example, a user is ].
Therefore, considering the teachings of Kim, Han and Marvit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add when the extent of the space status change exceeds a preset frequency change range threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride, as taught by Marvit, to the teachings of Kim and Han because setting a higher motion threshold allows minimal movements (i.e. noise) resulting from external forces (e.g. car travelling along a bumpy road) to be ignored which allows only user-intended motion to be registered as input (e.g. see Marvit paragraphs 0159, 0160).

As for dependent claim 7, Kim, Han and Marvit teach the method as described in claim 6 and Kim further teaches:
acquiring holding position information, wherein the holding position information comprises left-hand holding or right-hand holding [(e.g. see Kim paragraphs  ”For instance, a right handed user may pre-set the rearrangement direction … the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected”].
determining that the operation mode is the second operation mode when the extent of the space status change of the terminal falls within the preset range and the holding information is the right-hand holding; and determining that the operation mode is the first operation mode when the extent of the space status change of the terminal falls within the preset range and the holding information is the left-hand holding [(e.g. see Kim paragraphs 0044, 0045 and Fig. 3 numeral 303) ”the process proceeds to step 303 where it is determined which of "Right-Handed", "Left-Handed" or "Ambidextrous" options has been selected … When "Right-Handed" is determined, the controller 24 controls the display of icons such that the icons are arranged lopsidedly to the right side of the touch screen in step 307. Further, when "Left-Handed" is determined, the controller 24 provides control such that the icons are arranged lopsidedly to the left side of the touch screen in step 309”].

claim 16, Kim, Han and Marvit teach a device.  Claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 17, Kim, Han and Marvit teach the device as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 24 March 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Kim does not teach or suggest ‘when the amplitude of the space status movement change exceeds a preset movement amplitude threshold of the terminal based on one or more attributes including an average amplitude of terminal shaking on a bumpy ride’.” (Page 11).].

The argument described above, in paragraph number 7, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174